U NITED S TATES S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 F ORM 8-K C URRENT R EPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): November 18, 2015 (November 15, 2015) HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 333-121787 20-0937461 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7075 Gratiot Road, Suite One Saginaw, MI (Address of principal executive offices) (Zip Code) (248)750-1015 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On October 26, 2012, HPIL Holding (“HPIL”) entered into a Quota Purchase Agreement (“Purchase Agreement”) with Daniel Haesler (“Haesler”), pursuant to which HPIL acquired from Haesler thirty-two (32) quotas of Haesler Real Estate Management (“HREM”), a real estate management company, representing thirty-two (32%) of the outstanding ownership in HREM, in exchange for three hundred fifty thousand (350,000) shares of common stock of HPIL. On September 17, 2015, HPIL and Haesler entered into an Amendment Agreement (“First Amendment Agreement”), pursuant to which HPIL returned to Haesler sixteen (16) quotas of HREM, representing sixteen percent (16%) of the outstanding ownership in HREM.
